Title: To Benjamin Franklin from George Walker, 5 February 1783
From: Walker, George
To: Franklin, Benjamin


Dear Sir,
Calais 5th February 1783.
I did myself the honour of writing to you in the beginning of December to request your advice and assistance. Mr. Laurens, whom I saw on his return from Paris, told me I was not to wonder at your silence, for that your time was so taken up with matters of State, that your private friends must excuse you, nor impute to a seeming inattention to them, what arose solely from a multiplicity of publick business. I can easily conceive such a situation, and should therefore have been unwilling to have repeated the same trouble so soon, if Mr. Laurens had not recommended it to me to apply to you again.
Since my first application, the suspense, whether peace or war, is decided, and peace is to take place. Allow me to congratulate you on the happy issue of your negotiation: it will be the task of the historian to record your praise; it is the part of the humble friend to admire and be silent.
Mr. Oswald passed thorough this place on his return. Entire strangers as we were to each other, I could not resist an impulse I felt to introduce myself to him. I wished to know what was intended to be done by England for the planters of Barbadoes, whose ruin begun by the late ministry, had been compleated by the hurricane. Mr. Oswald was very civil, blamed where I blamed, and entered into a good deal of conversation with me: but I found no redress of a publick nature was thought of, not even an act of insolvency upon liberal principles. However he had no doubt of success in an application to my creditors for liberty and a moderate allowance. I had already vested all my property in trustees for those purposes. He even offered to undertake the necessary solicitations himself. It was an offer not to be declined, although all former efforts of the sort have been ineffectual: neither have I much hopes from this new attempt. Indeed my favourite wish is to be put into some decent way of earning a livelihood; you know me and can judge wherein I may be useful to myself or others.
I remain, Dear Sir, Your most obedient humble servant
George Walker.
